internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-130954-01 date date x a b c d1 d2 d3 d4 d5 d6 d7 d8 d9 year trust trust dear this letter responds to a letter dated date and subsequent correspondence submitted by you on behalf of x as its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated in year x elected to be an s_corporation beginning on d1 as of d1 all of the shares of x were owned by individual shareholders a and b on d2 a and b established trust for the benefit of their child c a the president of x represents that trust met all of the requirements to elect to be treated as a qualified_subchapter_s_trust qsst under sec_1361 however c failed to file a timely election for trust to be treated as a qsst on d3 a and b transferred shares of x stock to trust a and b transferred additional shares of x stock to trust on d4 d5 d6 d7 and d8 on d9 trust was merged with trust which is represented as being a qsst for the benefit of c for which a timely election was made all of the shares of x stock owned by trust are now owned by trust a represents that the transfers of x stock to trust and the subsequent failure_to_file the qsst election were not motivated by tax_avoidance or retroactive tax planning for all taxable years from d3 to d9 trust 1's income was reported consistent with trust being treated as a qsst with c as its beneficiary x and x's shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or a statement including the information listed in sec_1_1361-1 sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts and representations submitted we conclude that x's s_corporation_election terminated on d3 when trust an ineligible s_corporation shareholder acquired x stock we also conclude that the termination was inadvertent within the meaning of sec_1362 we further conclude that x’s s_corporation_election would have terminated upon the further transfers of x stock to trust on d4 d5 d6 d7 and d8 we further conclude that under the provisions of sec_1362 x will be treated as continuing to be an s_corporation from d3 to d9 and afterwards provided x's s election was valid and wa sec_4 not otherwise terminated trust satisfied the requirements to be a qsst and c was treated under sec_678 as the owner of the portion of trust consisting of x stock during the period from d3 to d9 and trust satisfies the requirements to be a qsst accordingly the shareholders of x must include their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat x as described above during the period from d3 to d9 this ruling will be null and void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x and x's other authorized representative sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
